Citation Nr: 1608653	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  13-25 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for missing testicles.

2.  Entitlement to payment of compensation benefits for erectile dysfunction under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Marine Corps from June 1972 to February 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions by Regional Offices (ROs) of the United States Department of Veterans Affairs (VA).  The Waco, Texas, RO denied entitlement to compensation under 38 U.S.C.A. § 1151 in a November 2010 decision, while the Winston-Salem, North Carolina, RO reopened a previously denied claim of service connection for missing testicles in May 2013 but determined that service connection was not warranted.

However, upon review of the claims file it is evident that the May 2008 decision denying service connection for missing testicles had not become final; the Veteran initiated an appeal, and a statement of the case (SOC) was issued in October 2009.  The Veteran has been informed that he failed to timely perfect that appeal when filing a VA Form 9 in January 2010, but the Board notes that the SOC was in fact sent to an incorrect address.  The RO had the correct address, and sent other correspondence to the Veteran at such.  The failure to timely file a substantive appeal is therefore excused, and the original claim is found to be open and pending.  The Veteran is not prejudiced by this determination, as the RO has already proceeded to consideration of the merits on the basis of the entire record.

The Veteran testified at an August 2014 hearing held before the undersigned at the Board's Washington, DC, offices; a transcript of the hearing is associated with the claims file.  The Board in January 2015 then remanded the matters to the Agency of Original Jurisdiction (AOJ) for additional development.

In that January 2015 decision the Board additionally referred several claims for increased rating to the AOJ for development and adjudication.  The RO addressed these claims, as well as several others, in an August 2015 rating decision.  The Veteran has initiated appeals on a number of the issues addressed in that rating.  At this time, the AOJ has not yet issued an SOC with regard to the new appeals, but has taken action to note the appeal and begin the appellate process.  As the RO has acknowledged receipt of the notice of disagreement and the Veterans Appeals Central Office Locator System (VACOLS) indicates that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable. Therefore, those claims remain under the jurisdiction of the RO at this time.  

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, remand is required to secure full compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.



Testicles

The Veteran alleges that he sustained a trauma to his testicles either during an April 1973 inguinal hernia repair or a May 1974 motorcycle accident, and this has led to the absence or atrophy of the left testicle, and atrophy of the right testicle.

The Veteran's examination for entry onto active duty notes no complaints or findings related to any testicular problems, and so the veteran must be presumed sound on entry unless clear and unmistakable evidence shows both that the condition existed prior to service and that it was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

As to the second prong of that test, the evidence shows the same findings during the 1973 surgery as at an August 1975 VA examination.  The right testicle was normal, and the left was atrophied.  

A medical opinion is required.  VA treatment records from 2007 reveal an echogram which is consistent with a congenital deformity or absence of the left testicle.  A treating doctor, however, refers to an injury or torsion at about age 16 which caused the testicular changes.  Such injury is not otherwise documented.  On remand, an examiner must opine as to the pre-existence of the testicular problems.  Further, if the presumption of soundness is not rebutted, the examiner must opine as to whether the current condition of the testicles is related to service.

Erectile Dysfunction

In January 2015, the Board remanded this matter for further development, finding that the VA examination and opinion of record were not adequate.  The examiner opined that a nexus between the Veteran's 2007 circumcision at a VA facility and his current erectile dysfunction (ED) was less likely than not because a typical circumcision does not involve cutting or tissues which would lead to such.

The crux of the Veteran's allegation, however, is that his circumcision was not typical, and that he developed uncommon residuals due to some negligence or lack of care on the part of VA.  A new opinion was secured in August 2015, but unfortunately, the same problem exists.  The examiner found a nexus to be unlikely because studies of circumcision patients show it to be unlikely.  Again, this reliance on the usual ignores this Veteran's specific complaints and problems.

Therefore, further remand is required for a new examination.  This examination must include physical findings concerning the Veteran's allegations of irregularity (scars, for example), and must address the other evidence of record addressing the condition, to include VA records showing some painful erections soon after surgery, a nodule and bruising, and private testing showing venous leakage.

Finally, the Board notes that VA records obtained from the VA medical center (VAMC) in Hampton Roads, Virginia, where the circumcision was performed reveal that informed consent was obtained prior to the operation.  However, the entry in electronic records merely notes that consent was given, and not what specific information was conveyed to the Veteran.  That information is apparently in another document the entry states can be viewed through VISTA imaging.  The Board has not access to such, and so steps must be taken to associate that document with the file in usable form.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Associate with VBMS a copy of the complete November 19, 2007, informed consent that was signed by the Veteran and which is referenced in the note of that date in VAMC Hampton Roads as being in VISTA images.  


2.  Schedule the Veteran for a VA genitourinary examination.  The complete electronic claims file must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic record, relevant records must be printed and provided for review.

The examiner must then:

a)  Explain whether the testicular disorder is a congenital or developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].

b)  If it is a congenital or developmental defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional testicular disability.  

c)  If it is not a defect, opine as to whether it is clear and unmistakable (obvious, manifest, undebatable) that a testicular disease or injury existed prior to entry onto active duty in June 1972.  The examiner must discuss VA records referring to a possible torsion at age 16, and the likelihood of a congenital deformity of the left testicle.  See VA urology-consult dated in May 2007 and the June 2007 echogram scrotum. 

d)  If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing disease or injury WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

e)  If the disability is not a congenital or developmental defect or a pre-existing problem is not clearly and unmistakably shown, the examiner must presume some injury in service.  The examiner must then opine as to whether it is at least as likely as not (50 percent or greater probability) that any currently shown testicle problems are related to such.  The in-service inguinal hernia repair and motor cycle accident must be discussed.

f)  Opine as to whether it is at least as likely as not that currently diagnosed erectile dysfunction resulted from the November 2007 circumcision.  Reports of a nodule and bruising days after the surgery, as well as private October 2014 testing showing venous leakage is required.

g)  Describe in detail the Veteran's genitalia, specifically with regard to any signs of the November 2007 circumcision, such as scars or adhesions.  The examiner must opine as to whether there was carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on VA's part in furnishing the surgical treatment (and post-surgery care) and did VA fail to exercise the degree of care that would be expected of a reasonable health care provider.  The allegations of an improper incision must be addressed.

h)  Opine as to whether this Veteran's erectile dysfunction is a complication of circumcision which was not reasonably foreseen.  In other words, is this a risk warned about in informed consent?  If the examiner finds the risk to be foreseen, the apparent contradiction in studies cited by prior VA examiners must be addressed.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

